Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not appear to teach or make obvious the claimed washing machine for washing laundry, which washing machine comprises a housing, wherein the housing comprises: an inlet, for supplying washing water, an outlet for disposal if washing water, and a pump, for pumping the washing water and air, the housing further comprising at least one washing drawer, each having a pair of conduits for fluid tight connection of a respective flexible washing compartment arranged in the washing drawer for washing laundry, wherein each of the drawer is arranged to lead water from the inlet of the housing to the respective flexible washing compartment arranged therein and, by the pump and via the second conduit to pump air and water out of the flexible washing compartment, wherein the respective flexible washing compartment each also comprises: a respective upper membrane and lower membrane of which the upper membrane is configured to be opened and closed in a fluid-tight manner by moving the drawer out from the housing for opening, or into the housing for closing the flexible washing compartment and a washing zone in which a flow of water is oscillable by action of the pump.
The prior art teaches a washing machine with a drawer, pump, inlet, outlet, flexible washing compartment. However, there does not appear to be a teaching or motivation to provide a respective upper membrane and lower membrane of which the upper membrane is configured to be opened and closed in a fluid-tight manner by moving the drawer out from the housing for opening, or into the housing for closing the flexible washing compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711